Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/22 and 06/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display control unit”, “an area detection unit”, “a focus instruction unit”, “an area setting unit”, “an imaging instruction unit”, “a focus control unit”, in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a display control unit”, “an area detection unit”, “a focus instruction unit”, “an area setting unit”, “an imaging instruction unit”, “a focus control unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a display control unit”, “an area detection unit”, “a focus instruction unit”, “an area setting unit”, “an imaging instruction unit”, “a focus control unit”, coupled with functional language “that causes a preliminary-notice frame”, “that detects”, “that provides”, “that sets”, “that provides an instruction”, “that controls the imaging unit”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a display control unit”, “an area detection unit”, “a focus instruction unit”, “an area setting unit”, “an imaging instruction unit”, “a focus control unit”, are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 10-14 and their corresponding descriptions in the specification (Paragraphs 0070, 0223; Figures 10-14 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





4.) Specification
The abstract of the disclosure is objected to because it has more than one
paragraph. It is recommended that the Abstract contain a single paragraph. Correction is required. See MPEP § 608.01(b).


5.) Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 is directed to a program per se. Claim 16 explicitly recites “A program causing a computer to function as:…”. Thus, only a “program” per se is actually claimed with the “computer” being intended use. Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claim 16 is non-statutory under 35 U.S.C. §101.

No claims depend from independent claim 16.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.) Claim(s) 1-4, 6 and 15-16 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Suzuki et al. (US Pub No.: 2018/0348470A1).

With regard to Claim 1, Suzuki et al. disclose an imaging device (Imaging apparatus, Abstract; Figures 1, 6-7 and 10-11) comprising: 
a display control unit (Control unit 14 which has the display control unit 149, Figure 1; Paragraphs 0075-0076) that causes a preliminary-notice frame (see focus frames A1 to A5) that gives notice of a specific area to be focused (such as eyes, face dog etc.) to be displayed on an image obtained by an imaging unit (The imaging element 3 receives light of the subject image formed by the optical system 2 and performs photoelectric conversion to successively generate image data of the subject, and sequentially outputs the generated image data to the imaging processing unit 4 under the control of the control unit 14, Paragraphs 0037-0038; Figures 1, 4a-4d, 11a-11e)  according to a type of a subject (different types of AF targets) (A focus frame is displayed in a superimposed manner on a live view image LV1. The display control unit 149 displays, on the first display unit 6, display mode names M1 to M5 related to the current AF mode and focus frames A1 to A5 based on the current AF target and the AF mode., Paragraphs 0003, 0062, 0075-0076, 0097, 0102, 0108 and 0110; Figures 6-7 and 10-11).

Regarding Claim 2, Suzuki et al. disclose the imaging device according to claim 1, wherein the subject includes a person or an animal (The AF targets/subjects include a person/human or an animal, Figures 11a-11e; Paragraphs 0101-0108).

In regard to Claim 3, Suzuki et al. disclose the imaging device according to claim 1, wherein the subject can be preset (The subject to be focused on can be preset and specified in advance, Paragraphs 0119, 0123; Claim 1).

With regard to Claim 4, Suzuki et al. disclose the imaging device according to claim 1, wherein the specific area includes an area of a specific part of the subject (The specific area includes a specific area of the subject such as the eyes, face etc., Figures 11a-11e; Paragraph 0108).

Regarding Claim 6, Suzuki et al. disclose the imaging device according to claim 1, wherein the specific area includes an area of the subject (An area of a subject such as a face, eyes etc., Figures 11a-11e; Paragraph 0108).


Method Claim 15 and computer program storing Claim 16 correspond to device claim 1 and are also rejected as discussed in the above rejection to device claim 1 (Also see Paragraphs 0047, 0137 and Claim 8). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.) Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub No.: 2018/0348470A1) as applied to claim 4 above, and further in view of Ogawa (US Pub No.: 2019/0116318A1).

With regard to Claim 5, Suzuki et al. disclose the imaging device according to claim 4, wherein the specific part includes an eye (See Figure 11a of Suzuki et al.). However, Suzuki et al. do not explicitly teach that the specific part includes a pupil. Ogawa teaches of a specific area to be focused where a specific part of focus includes a pupil, (Ogawa teaches of an electronic apparatus performs control to divide a face region based on the size of a face detected by the detection unit into three regions, namely an upper left region, an upper right region, and a lower region, viewed in a direction opposing the face, and select a left side eye, viewed opposing the face, when a position inside the upper left region is designated by the designation unit, a right side eye, viewed opposing the face, when a position inside the upper right region is designated by the designation unit, and the face when a position inside the lower region is designated by the designation unit., Abstract of Ogawa. 
Ogawa teaches of focusing on a specific area of the eye such as a pupil, Paragraphs 0058-0070 and Figures 6a-6l of Ogawa. It would have been obvious and well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable the imaging device in the teachings of Suzuki et al. to focus on a pupil as taught by Ogawa, because it is useful in applications where there is a requirement to track the viewing direction of a person). 

8.) Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub No.: 2018/0348470A1) as applied to claim 1 above, and further in view of Yokozeki (US Pub No.: 2016/0295100A1).

With regard to Claim 7, Suzuki et al. do not explicitly disclose the imaging device according to claim 1, further comprising: an area detection unit that detects the specific area, wherein in a case where a plurality of the specific areas has been detected, the display control unit controls display of the preliminary-notice frame according to a focus setting frame for setting a focus area. Yokozeki et al. teach of an imaging device comprising an area detection unit that detects the specific area, wherein in a case where a plurality of the specific areas has been detected, the display control unit controls display of the preliminary-notice frame according to a focus setting frame for setting a focus area, (Yokozeki et al. teach of a focus detection apparatus that includes an image pickup unit configured to perform photoelectric conversion on a luminous flux having passed through an imaging optical system, a focus detection unit configured to detect a focusing state based on a signal generated by the image pickup unit, a setting unit configured to set a first region within an image generated by the image pickup unit, a display controller configured to control such that an index representing the focusing state detected by the focus detection unit within the first region can be superimposed on the image, and an obtaining unit configured to obtain information regarding a predetermined subject in the image. In this case, the setting unit sets a position of the first region based on information regarding at least one of a position, a size, and a direction of the predetermined subject in the image., Abstract; Figures 1, 4a-4e and 10a-10g of Yokozeki et al.. 
Yokozeki et al. teach of an imaging device (see digital camera), Paragraphs 0034-0035; Figure 1 of Yokozeki et al., that detects a plurality of specific areas (such as a plurality of focus detection regions 419), Figures 4a-4e; Paragraphs 0057-0058 of Yokozeki et al.. Yokozeki et al. teach of displaying a focus assist frame 1003 (preliminary-notice frame) that is set so as to fit into the face frame 1001 (focus setting frame for setting a focus area), Paragraphs 0097-0099 and Figure 10b of Yokozeki et al.. It would have been obvious and well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention to enable the imaging device of Suzuki et al. to have an area detection unit that detects a specific area, wherein in a case where a plurality of the specific areas has been detected, the display control unit controls display of the preliminary-notice frame according to a focus setting frame for setting a focus area as taught by Yokozeki et al., because it helps indicate a focusing state on a proper image region according to the state of a subject, Paragraphs 0008-0010 of Yokozeki et al.).

Regarding Claim 8, Suzuki et al. and Yokozeki et al. disclose the imaging device according to claim 7, wherein the display control unit controls the display of the preliminary-notice frame (1003) according to the specific area closer to a center position of the focus setting frame (1001) (The focus assist frame 1003 is closer to a center position of the focus setting frame 1001, Figure 10B; Paragraphs 0098-0100 of Yokozeki et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the imaging device in the teachings of Suzuki et al. to display the preliminary-notice frame according to the specific area closer to a center position of the focus setting frame as taught by Yokozeki et al., because this is useful in helping a photographer know that a focus state is attained).

With regard to Claim 9, Suzuki et al. and Yokozeki et al. disclose the imaging device according to claim 7, further comprising: a focus instruction unit that provides an instruction for starting focusing in a unit of capturing of the image (Pressing the release switch 101 halfway initiates an instruction to start focus, Paragraphs 0045, 0063 and 0124 of Suzuki et al.); and an area setting unit (AF target determination unit 144) that sets the detected specific area as a focus area of the image in a case where the instruction for starting focusing is provided (The AF target determination unit 144 determines an AF target in the image based on the analysis result generated by the analyzing unit 143. Specifically, the AF target determination unit 144 determines an AF target subject to be focused on by the optical system 2 based on the analysis result generated by the analyzing unit 143, Paragraphs 0052-0058; Figure 1 of Suzuki et al.).

Regarding Claim 10, Suzuki et al. and Yokozeki et al. disclose the imaging device according to claim 9, wherein the area setting unit sets the specific area detected within a predetermined range as the focus area (As mentioned above, the AF target determination unit 144 determines an AF target in the image based on the analysis result generated by the analyzing unit 143. Specifically, the AF target determination unit 144 determines an AF target subject to be focused on by the optical system 2 based on the analysis result generated by the analyzing unit 143, Paragraphs 0052-0058; Figure 1 of Suzuki et al.).

In regard to Claim 11, Suzuki et al. and Yokozeki et al. disclose the imaging device according to claim 9, wherein the area setting unit sets the specific area detected within a predetermined range indicated by the focus setting frame as the focus area (Yokozeki et al. teach of displaying a focus assist frame 1003 (preliminary-notice frame) that is set so as to fit into the face frame 1001 (focus setting frame for setting a focus area), Paragraphs 0097-0099 and Figure 10b of Yokozeki et al.. It would have been obvious and well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention to enable the imaging device of Suzuki et al. to have an area setting unit set the specific area detected within a predetermined range indicated by the focus setting frame as the focus area as taught by Yokozeki et al., because it helps indicate a focusing state on a proper image region according to the state of a subject, Paragraphs 0008-0010 of Yokozeki et al.).

With regard to Claim 12, Suzuki et al. and Yokozeki et al. disclose the imaging device according to claim 9, wherein in a case where the area setting unit sets the focus area, the display control unit controls display of a focus area frame indicating the focus area in place of the display of the preliminary-notice frame (In a camera supporting a subject detection function, a focus detection region 419 can be set at a position of the detected face 420, as illustrated in FIG. 4D. In this case, one or a plurality of focus detection regions 419 are set for the detected face 420, and one valid defocus amount and one valid defocus direction are calculated from a focus detection result obtained from the set focus detection region. The valid defocus amount and/or the valid defocus direction may be used for focus assist display, Paragraphs 0058-0059 and Figures 4a-4e of Yokozeki et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Suzuki et al. to have a case when the area setting unit sets the focus area, the display control unit controls display of a focus area frame indicating the focus area in place of the display of the preliminary-notice frame as taught by Yokozeki et al., because there is no need for a preliminary notice frame when there is no focus given to a specific eye region or other particular portion on a face). 

Regarding Claim 13, Suzuki et al. and Yokozeki et al. disclose the imaging device according to claim 12, wherein the display control unit controls the display of the focus area frame using a display method different from the display of the preliminary-notice frame (no focus assist frame on the eye region) (In a camera supporting a subject detection function, a focus detection region 419 can be set at a position of the detected face 420, as illustrated in FIG. 4D. In this case, one or a plurality of focus detection regions 419 are set for the detected face 420, and one valid defocus amount and one valid defocus direction are calculated from a focus detection result obtained from the set focus detection region. The valid defocus amount and/or the valid defocus direction may be used for focus assist display, Paragraphs 0058-0059 and Figures 4a-4e of Yokozeki et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Suzuki et al. to control the display of the focus area frame using a display method different from the display of the preliminary-notice frame as taught by Yokozeki et al., because there is no need for a preliminary notice frame when there is no focus given to a specific eye region or other particular portion on a face). 

In regard to Claim 14, Suzuki et al. and Yokozeki et al. disclose the imaging device according to claim 9, further comprising: an imaging instruction unit that provides an instruction for imaging; and a focus control unit that controls the imaging unit to perform the focusing in the focus area set by the area setting unit to obtain the image in a case where the imaging is instructed (If the first release signal is input from the release switch 101 of the operation input unit 10 (Yes at Step S102), the imaging apparatus 1 performs AF position processing for setting an AF position (Step S103). Specifically, as illustrated in FIG. 3A and FIG. 3B, if the user presses the release switch 101 halfway and the first release signal is input from the release switch 101 (FIG. 3A to FIG. 3B), the imaging apparatus 1 performs the AF position processing for setting the AF position. After Step S103, the imaging apparatus 1 proceeds to Step S104 to be described later. In the first embodiment, the imaging apparatus 1 performs the AF position processing for setting the AF position when the first release signal is input from the release switch 101, but the embodiments are not limited thereto. 
For example, the imaging apparatus 1 may perform the AF position processing for setting the AF position in accordance with a signal input from a function key or a signal input from an AF lock button. Subsequently, the imaging control unit 147 causes the analyzing unit 143 to acquire the image data generated by the imaging element 3 from the SDRAM 11 (Step S202), and causes the analyzing unit 143 to analyze the image data (Step S203). Thereafter, the imaging control unit 147 causes the AF target determination unit 144 to identify the subject and set a subject coordinate “A” indicating a position of the subject in the image based on the analysis result that is obtained through the analysis by the analyzing unit 143 (Step S204), and causes the AF target determination unit 144 to set the subject coordinate “A” to an AF coordinate “T”, to which the focus position of the optical system 2 is set (Step S205). In this case, the AF target determination unit 144 records the AF coordinate “T” in the SDRAM 11. After Step S205, the imaging apparatus 1 returns to the main routine in FIG. 2, Paragraphs 0045, 0063-0070, 0124; Figures 3a-3f of Suzuki et al.). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697